        Case: 1:21-cv-04326 Document #: 1 Filed: 08/13/21 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

WALTER WALTZ,

        Plaintiff,                                           Civil No.:

v.

NATIONAL CAR CURE, LLC, a Florida
limited liability company and
PELICAN INVESTMENT HOLDINGS GROUP,
LLC d/b/a AAP, a Florida limited
liability company,

      Defendants.
_____________________________________/

                                  PETITION FOR REMOVAL

        Petitioners, National Car Cure, LLC and Pelican Investment Holdings Group, LLC d/b/a

AAP (collectively “Petitioners”), by and through their undersigned counsel, hereby Petition this

Honorable Court for Removal pursuant to 28 U.S.C. § 1441, et seq., and in support thereof state

as follows:

     1. Plaintiff, Walter Waltz (“Plaintiff”), initiated this lawsuit on March 22, 2021 by filing a

        complaint in the Circuit Court of Cook County, Illinois (“Initial Complaint”). A complete

        and accurate copy of Plaintiff’s Initial Complaint is attached hereto as Exhibit “A”.

     2. Plaintiff later filed an amended complaint on July 19, 2021 in the Circuit Court of Cook

        County, Illinois (“Amended Complaint”). A complete and accurate copy of Plaintiff’s

        Amended Complaint is attached hereto as Exhibit “B”.

     3. Petitioners ultimately accepted service of process of the Amended Complaint on or about

        July 19, 2021.

     4. Plaintiff’s Amended Complaint sets forth two separate causes of action asserting claims

        arising under the Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”) and a
                                                 1
      Case: 1:21-cv-04326 Document #: 1 Filed: 08/13/21 Page 2 of 3 PageID #:2




       single cause of action arising under the Illinois Automatic Telephone Dialer’s Act, 815

       ILCS 305 (“ATDA”). See Exhibit “B” ¶¶ 31 – 55.

   5. United States District Courts “have original jurisdiction of all civil actions arising under

       the Constitution, laws, or treaties of the United States.” See 28 U.S.C. §1331.

   6. Thus, “any civil action brought in a State Court of which the District Courts of the United

       States have original jurisdiction, may be removed by the defendant or the defendants, to

       the District Court of the United States for the district and division embracing the place

       where such action is pending.” See 28 U.S.C. §1441(a).

   7. Plaintiff’s claims necessarily involve federal questions as they implicate the statutory

       provisions and remedies of the TCPA, a federal statute, and its regulations.

   8. Furthermore, the Supreme Court of the United States has expressly held that claims

       asserted under the TCPA arise under federal law and that federal courts retain subject

       matter jurisdiction over such claims. See Mims v. Arrow Financial Services, LLC, 565

       U.S. 386, 386-87 (2012).

   9. Moreover, Federal District Courts have jurisdiction over pendant state law claims pursuant

       to 28 U.S.C. § 1367. See also 28 U.S.C. §1441(c).

   10. This petition for removal is timely as it has been filed within thirty (30) days from the date

       Plaintiff filed the Amended Complaint. See 28 U.S.C. §1446(b)(3).

   11. Petitioners are jointly represented by undersigned counsel and both consent to this Petition

       for Removal.

   WHEREFORE, Petitioners, National Car Cure, LLC and Pelican Investment Holdings Group,

LLC d/b/a AAP, respectfully request that the State Court action be removed from the Circuit Court




                                                 2
       Case: 1:21-cv-04326 Document #: 1 Filed: 08/13/21 Page 3 of 3 PageID #:3




of Cook County, Illinois to the United States District Court for the Northern District of Illinois for

proper and just determination.

Dated: August 13, 2021.                               Respectfully Submitted,


                                               BY:    /s/ Jason S. Weiss
                                                      Jason S. Weiss
                                                      Jason@jswlawyer.com
                                                      WEISS LAW GROUP, P.A.
                                                      5531 N. University Drive, Suite 103
                                                      Coral Springs, FL 33067
                                                      Tel: (954) 573-2800
                                                      Fax: (954) 573-2798
                                                      Attorneys for Petitioners, National Car
                                                      Cure, LLC and Pelican Investment Holdings
                                                      Group, LLC d/b/a AAP.



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of August, 2021, a true and correct copy of the

 foregoing Petition for Removal was sent via electronic mail and to all counsel of record.

                                               BY:    /s/ Jason S. Weiss
                                                          Jason S. Weiss




                                                  3
